Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 1 of 35




            EXHIBIT C
                              Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 2 of 35

AO 106 (Rev. 04110) Application for a Search Warrant

                                                                                                                            IP~il     ~;:~~L'1\
                                                UNITED STATES DISTRICT                                               CODRtf",···_:L,)
                                                                                               for the                     SEP 24 2019
                                                                               Northern District of California
                                                                                                                         SUSAN Y. SOONG
                                                                                                                    CLERK. U.S. D
                       In the Matter of the Search of                                                              NORTH DiSTRiC:t
                                                                                                  )
              (Briefly describe the property to be searched                                       )
               or identify the person by name and address)                                                Case No.
                                                                                                  )

                                              MILL VALLEY, CALIFORNIA                             ~
                                                                                                  )

                                                     APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See Attachment A1

located in the N_o_rt_h_e_r_n                            District of _C_a_lif_o_r_n_ia                                   ' there is now concealed (identify the
person or describe the property to be seized):
See Attachments                   B&C


               The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                             o evidence of a crime;
                             o contraband, fruits of crime, or other items illegally possessed;
                             o property designed for use, intended for use, or used in committing                        a crime;
                             D   a person to be arrested or 'il person who is unlawfully                  restrai~e1'

               The search is related to a violation of:                                                           U
                     Code Section                                                                         Offense Description
        18U.S.C.§J7111~9
                                                             Conspiracy
        18 U.S,C.§ 1014
        18U.S.C.§    13.(3                                   False     Statement   to a Bank
        16 U.S.C.§   1344                                    Wire     Fraud
        18U.S,C.§1S46                                        Bank     Fraud
        18U.S.C.§1956J1957                                   Visa    Fraud
        26 u.s_c. §7201                                      Money laundering
                                                             Tax     Evasion


           The application is based on these facts:
        See attached Affidavit of Special Agent Steve Coffin Support of Application for Search Warrant




                                                                                                 Steve Coffin, Special Agent, FBI
                                                                                                                        Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                                          Judge's signature

City and state: San Francisco,                  California                                       Hon. Joseph   C. Spero, United States Magistrate Judge
                                                                                                                        Printed name and title
             Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 3 of 35




 1            AFFIDAVIT OF STEVE COFFIN, FEDERAL BUREAU OF INVESTIGATION
                            IN SUPPORT OF SEARCH WARRANTS
2

3           I, Steve Coffin, a Special Agent with the Federal Bureau ofInvestigation      ("FBI") in Concord,

4    California, being first duly sworn, hereby depose and state as follows:

5    I.     INTRODUCTION

6            1.      I submit this affidavit in support of an application under Rule 41 of the Federal Rules of

7    Criminal Procedure for search warrants authorizing the examination of the residence of

 8                                          Mill Valley, California, further described in Attachment AI, and the

 9   office of the Oakland Executive Airport Hotel, formerly known as the Red Lion Hotel, 150 Hegenberger

10 Road, Oakland, California, which is further described in Attachment A2, for the items, things, and

11 property described in Attachment B. As described in Attachment C, the execution of the warrants will

12 be conducted in accordance with the Northern District of California's Protocol for Searching Devices or

13 Media that Store Data Electronically.       This Affidavit incorporates by reference Attachments A, B, and

14   C.

15          2.       As described in this Affidavit,                       ("        ) was the beneficiary of

16   dozens oflarge transfers of funds from China, which were then consolidated in accounts in U.S. banks.

17 The funds were used to purchase four properties in northern California between 2013 and 2015.

18 Although                 personally contributed almost no funds in these ventures, she emerged with ownership

19 interests ranging from 30% to 100% in the properties.        She was essentially a straw buyer of the

20   properties on behalf of others in China. Using her ownership stake in these properties as collateral,

21            subsequently obtained mortgage loans from federally insured financial institutions for each of

22   the four properties.             used the properties she had obtained with what appear to be the funds of

23   others in order to bolster her credibility as a guarantor of the mortgages, and thereby committed fraud to

24   obtain the refinance loans.

25
     AFFIDA VIT OF FBI SA STEVE COFFIN
             Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 4 of 35




1           3.     As described in this Affidavit, there is probable cause to believe that the home of

2                 at                           Mill Valley, California (hereinafter "         Residence"), and

3    the office of the Oakland Airport Executive Hotel, formerly known as the Red Lion Hotel at 150

4    Hegenberger Road, Oakland, California (hereinafter "Red Lion Hotel") contain evidence, fruits, and

5    instrumentalities of violations of 18 U.S.C. §§ 37111349 (Conspiracy), 1014 (False Statement to a

6    Bank), 1343 (Wire Fraud), 1344 (Bank Fraud), 1546 (Visa Fraud), 1956/1957 (Money Laundering), and

7    26 U.S.C. § 7201 (Tax Evasion). The facts set forth in this affidavit are known to me as a result of my

 8 personal participation in this investigation, my training and experience, review of relevant banking,

 9   business, and public records, and consultation with agents of the Internal Revenue Service - Criminal

10 Investigations and the Federal Bureau ofInvestigation       (hereinafter "FBI"), who are also participating in

11 this investigation. Because this affidavit is being submitted for the limited purpose of securing search

12 warrants, I have not included each and every fact known to me concerning this investigation. I have set

13 forth only those facts that I believe are necessary to establish probable cause to believe that evidence,

14 fruits, and instrumentalities of the above-referenced violations will be found within the           Residence

15   and the Red Lion Hotel.

16 II.      BACKGROUND

17          A.      Agent Background

18 4.       I have been a Special Agent ofthe FBI since JUne 1998. I have a law degree from the University

19   of Virginia, and I served over four years as an attorney in the U.S. Air Force. I am currently assigned to

20   the FBI's San Francisco Field Office, Concord Resident Agency. Since joining the FBI over 21 years

21   ago, I have investigated violations of federal law in white collar crimes. I have received extensive

22   training and instruction on federal criminal laws. I am authorized under Title 18 USC § 3052 to execute

23   warrants issued under the laws of the United States and to make arrests, based upon probable cause, for

24   any felony cognizable under the laws of the United States.

25
     AFFIDAVIT OF FBI SA STEVE COFFIN                      2
               Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 5 of 35




1    III.     PROBABLE CAUSE

2             Background of                       and the Real Estate Acquired

              5.                          (hereinafter "        ) is a              naturalized U.S. citizen.
3

4    She claims to have a Bachelor's Degree from a fashion school in Beijing.              has owned and lived

5    in the         Residence in Marin County with her husband (collectively "the             ) since 2002.

              6.    According to their federal income tax returns, the           have reported adjusted gross
6
7    income rising from $169,350 in 2012 to $321,800 in 2016. The               have good credit ratings, with

8    scores in the high 700s to low 800s, as noted by banks in evaluating loan applications involving the

9

              7.                     has extensive experience in the tour business. According to statements
10
11 provided by            to financial institutions in 2015 and 2016, she has arranged for thousands of groups

12   and delegations to visit the United States from China over the past 10 years. The Department of State

13   Consular Consolidated Database for Non-Immigrant Visas showed                  was listed as the U.S. point

14   of contact for over 700 Chinese visitors between 2011 and 2017.1

              8.    Prior to 2013,          and her husband gradually acquired a few properties in the San
15
16 Francisco Bay Area. In addition to the            Residence in Mill Valley, they purchased a house on

17   Cabrillo Street, San Francisco in 1999, and a house in Brentwood, California in a foreclosure sale in

18 2009.

              9.     Starting in 2013,         began a two-year spree of acquiring real estate. Each of the
19
20   properties were much more expensive than the              earlier acquisitions, and the new real estate was

21   primarily commercial in nature.            either took title to the properties with her husband, or title was

22

23
             1There is no current evidence          s husband is involved in the tour business, nor does he
24    seem to have an active role in his wife's commercial real estate companies. According to loan
      documents,          s husband was employed as a designer at Lucasfilm Entertainment and Telltale
25    Games.

      AFFLDAVIT OF FBI SA STEVE COFFIN                     3
              Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 6 of 35




1 vested in closely held companies in which            owned a substantial interest. The acquisitions were

2    as follows:

3                  a. In January 2013,           doing business as Morning Sun Capital LLC, purchased a

4                     single room occupancy motel in a distressed neighborhood on 6th Street in San

5                     Francisco. The motel, known as the Shree Ganeshai Hotel, has 32 rooms and two

6                     ground level retail units. California Secretary of State filings for Morning Sun

7                     Capital showed that the company was formed in 2012, with              as the sole

8                     member of the LLC, but other records (e.g. the           tax returns and loan

9                     applications) showed           shared ownership of Morning Sun Capital with her

10                    husband. These records also showed               sibling Xuehua ("Ed") PENG had a

11                    3% share ofthe ownership in Morning Star Capital.

12                 b. In August 2013,            doing business as 150 Hegenberger Capital LLC, purchased

13                    the Red Lion Hotel in Oakland. The Red Lion Hotel is a large 189 room hotel near

14                    the Oakland International Airport. California Secretary of State filings for 150

15                    Hegenberger Capital showed that the company was formed in 2013, with

16                    signing the incorporation documents. Documents in the escrow file showed

17                    as the 30% owner of the company, with the remaining shares owned by Chinese

18                    national               .

19                 c. In January 2015,           doing business as CP Capital Group, Inc., purchased an 80

20                    room motel in Dixon, California. At the time of the purchase, the property was a

21                     Comfort Inn & Suites, but CP Capital re-branded the property as a Country Inn &

22                     Suites (hereinafter "Country Inn Hotel"). California Secretary of State filings for CP

23                     Capital showed that the company was formed in 2015, with             signing as a

24                     director. Later filings and loan applications showed          to be the Chief

25                     Executive Officer (CEO) of the company with an 80% share of the ownership.

     AFFIDA VIT OF FBI SA STEVE COFFIN                  4
             Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 7 of 35




1                   d. In November 2015,             personally purchased a vineyard and a house with a bed

2                       & breakfast license in Napa, California.   Late in the sales process,        added her

3                       husband's name to the sales contract as a co-buyer ofthe property.

4           Overview of Complex Financing of the Real Estate Purchases

5           10.     The majority of the funds used to acquire these four commercial properties between 2013

6    and 2015 originated in China. The funds were wired from China, apparently by nominees, and amassed

7    in U.S. bank accounts (hereinafter "Consolidation Accounts").     Most of these accounts were owned by

8    Chinese nationals, but          also owned Consolidation Accounts. Money from these Consolidation

9    Accounts funded the acquisition of the properties by            and her related real estate companies

10 between 2013 and 2015.

11          11.      The wires from China into the Consolidation Accounts were typically in amounts just

12 under $50,000. The senders of the wires from China rarely sent more than one wire. I am aware,

13 through experience and training, that China has currency controls making it difficult or illegal for

14   Chinese citizens to wire more than $50,000 out of China in one year. Wealthy Chinese, therefore, have

15 been known to distribute their funds to nominees, who then wire their funds out of China, including to

16 the United States, to avoid the currency controls. In light of this practice, I believe most or all of the

17   senders of the wires from China in this case were nominees transferring the funds on behalf others in

18   China who actually owned of the funds. As I will demonstrate in an example below, I believe that some

19   of the Consolidation Accounts in the United States were also held by nominees.

20           12.     Although few of the U.S. bank accounts receiving funds from China were overtly owned

21   by            she benefited from several of the Consolidation Accounts supposedly owned by others.

22   Aside from using some of the Consolidation Accounts' funds for personal family expenses,                   also

23   put herself on title to properties purchased by the funds from China.

24           13.     The extent of         s de facto control of the Consolidation Accounts appeared to vary.

25   She apparently repaid, with her own money, some of the funds used for her benefit. For other

     AFFIDAVIT OF FBI SA STEVE COFFIN                       5
              Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 8 of 35




1 Consolidation Accounts, there is no evidence she reimbursed funds transferred to her to purchase real

2    estate or pay personal expenses.

3             14.      In my training and experience, the fact that          repeatedly used funds sourced from

4    others that did not belong to her to buy properties through Morning Sun Capital, 150 Hegenberger

5    Capital, and CP Capital indicates she was serving as a straw buyer on behalf of the true owner(s) of the

6    funds.              was well-situated to be a straw buyer.          was an American citizen with a good

7    credit rating residing near the properties bought with the funds - traits which could make her an

8    attractive titular owner in the eyes of potential lenders. The fact that           reaped a financial reward,

9    by using funds in Consolidation Accounts for her own benefit, was not inconsistent with her serving as a

10   straw buyer according to my training and experience.

11            15.       To illustrate the sophisticated nature of the system used to move the funds, I will discuss

12   examples in which the Consolidation Accounts were used, with                  having different levels of

13   control over the accounts. For these examples, I will focus on the Consolidation Accounts owned by

14                     and             .

15            Examples of the Role of Consolidated Accounts

16            16.                     according to Department of State records, is a               woman and a.

17   Chinese citizen. In 2012, while visiting the United States on a visa, she opened accounts at East West

18 Bank and Wells Fargo Bank, and she was the sole signatory on these accounts. Over the next three

19 years,           flew back and forth between the United States and China several times. During periods in

20   which travel records indicate that she was out of the United States, her accounts remained active with

21   someone drawing money from her account in the United States. For instance, on July 22, 2014 - when

22   immigration records showed her to be outside of the United States - her East West Bank account was

23   debited in the amount of $1,432.59 to pay the Nordstrom lUXUrydepartment store2.

24
            2 According to publicly available information on the Internet, Nordstrom only had stores in the
25   United States during this time. Nordstrom opened its first store in Canada in September 2014.

     AFFIDA VIT OF FBI SA STEVE COFFIN                        6
                Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 9 of 35




1           17.         s Consolidated Accounts received over $1 million in 23 wires from 22 different

2    individuals in China. Around half of the wires were close to $50,000, indicating they were being

3    structured to avoid Chinese currency controls.

4            18.     The funds in    s Consolidated Accounts benefited                   s funds helped

5    purchase several properties, including the Shree Ganeshai Hotel, the Red Lion Hotel, and the Country

6    Inn Hotel. Only with the Country Inn did         receive a stake in any ownership - a 10% share. (         s

7    funds used in the Country Inn purchase were roughly three times as large as            s personal

8    contribution.           however, received an 80% share of the ownership.)

9            19.        s funds also paid for expenses apparently unrelated to real estate, but which still

10 benefited             For instance, on August 22,2013, a check for $20,947.25 was drawn on               s East

11 West Bank to pay Met Life. The memo line on the check indicated it was payment for the "

12 Life Policy." Likewise, between May 2014 and February 2015, a private school in Marin County made

13 monthly tuition draws of $3,552.70 from          's East West Bank account. At the time, according to social

14 media websites,              daughter was enrolled at the school. Following the closure of            bank

15 accounts in 2015,            began making payments to the private school from the               own bank

16   account.

17           20.     According to State Department records,        listed her employer as a fire detector

18 manufacturing company in China. She is the mother of                       a college student in Oklahoma

19 who is the owner of other Consolidation Accounts.            s only observable benefit from any of these

20   transactions was to receive the 10% ownership in CP Capital, which owns the Country Inn Hotel.

21           21.     The other example involves                      according to Department of State records,

22   is a              male Chinese citizen. Like      ,   opened numerous bank accounts while visiting the

23   United States, and his accounts remained active during periods in which he was outside of the country.

24   Also like         received funds wired from China, typically just below $50,000.         however, received

25   more funds than      , and he also received funds from Consolidation Accounts in the names of others.

     AFFIDAVIT OF FBI SA STBvE COFFIN                       7
            Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 10 of 35




1 Funds in these Consolidation Accounts were essentially consolidated again, and amassed in bank

2    accounts in the name of

.3          22 .        's employment background is unclear. Department of State records show                applied

4    for a visa in 2009 as a "claims manager" at the Yongxing Industrial Company in China. His visa was

5    denied in 2009 and again in 2010. Starting in 2011,           succeeded in obtaining visas. In 2012, he began

6    describing himself as the CEO of a hotel in China. In 2015, he listed his American point of contact as

7    "               " whom he identified as a friend. In loan refinance documentation from 2015 related to

 8 the Red Lion Hotel,           was listed as, "a real estate investor," and "founder and director" of several silk

 9   industry businesses and a hotel.

10          23.       In escrow,       contributed the majority of funds to purchase three properties between 2013

11   and 2015 - the Red Lion Hotel, the Country Inn Hotel, and the Napa vineyard.                 also made a loan to

12   CP Capital to help the Country Inn Hotel holding company pay down its mortgage after escrow closed.

13          24.       Like         who received very little for use of the funds in her Consolidated Accounts,

14 received no official stake in the ownership of the Country Inn Hotel or the Napa vineyard.                essentially

15 yielded his ownership interest in the Dixon and Napa properties to                     On the other hand,       did

16   get a 70% ownership interest in the Red Lion Hotel's holding company 150 Hegenberger Capital. (At

17 the time 150 Hegenberger Capital sought to refinance its loan in 2015,             lowered his ownership

18 percentage so he had an equal 30% share with                    )

19           25.      Aside from purchasing properties and putting                on the title,    also provided

20   operating capital to the ventures. For instance, he deposited hundreds of thousands of dollars into the

21   bank account of CP Capital Group in 2015. On the other hand, not all of this assistance was without

22   strings. In April 2016,              drafted checks making payments of $120,000 to           , and indicated it was

23   to repay      for a loan.

24           26.                    family also was involved in repaying      for previous loans. On the same day

25   as one of           s payments to       , U.S. Tour and Travel issued a check payable to         for $180,000.

     AFFIDA VIT OF FBI SA STEVE COFFIN                         8
             Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 11 of 35




1 According to a California Secretary of State filing from 2013,              brother Xuehua PENG was the

2    CEO and sole director of U.S. Tour and Travel. A few days after this check was drafted, PENG's

3    daughter              obtained a cashier's check paying   another $200,000. The Pengs' checks to Li

4    displayed memo lines indicated they were repaying earlier loans made by

5           Purchase of the Shree Ganeshai Hotel (2013)

6           27.      As noted above, the limited liability company Morning Sun Capital purchased the Shree

7    Ganeshai Hotel in San Francisco in January 2013.            was the CEO of the company, according to

8    Secretary of State filings.         owned 97% of Morning Sun Capital, with            s brother Xuehua

9    PENG owning the remaining interest. The sales price of the Shree Ganeshai Hotel was $1,699,000.

10 Morning Sun Capital financed the acquisition with a $680,000 mortgage loan from East West Bank.

11           28.     Funds from China purchased the property for            The initial deposit of$100,000

12 into the escrow account came from a Consolidation Account owned by a 20-year-old Chinese student

13 attending an art academy in the Bay Area. The remaining funds used to purchase the property,

14   $933,333, were wired into escrow from the bank account of Morning Sun Capital. I examined the

15   deposits that were made into the Morning Sun Capital bank account before the funds were wired out and

16 discovered that the funds originated in China. Some monies were wired directly from China into the

17 Morning Sun Capital account, but most of the funds came from other Consolidation Accounts. For

18   instance, over $311,000 was transferred from the Consolidation Account owned by a different 20-year-

19 old Chinese student. The Consolidation Account of                   , discussed above, contributed another

20   $250,000 to the Morning Sun Capital bank account. After more than $975,000 was deposited into the

21   company's bank account from China,              wired the funds into the escrow account to buy the Shree

22   Ganeshai Hotel. I could not trace any of the funds used to purchase the property back to

23   II

24   II

25   II

     AFFIDA VrT OF FBI SA STEVE COFFIN                     9
            Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 12 of 35




1           Purchase ofthe Red Lion Hotel (2013)

2           29.     As noted above, the closely held company 150 Hegenberger Capital LLC purchased the

3    Red Lion Hotel in Oakland in August 2013. Corporate documents showed                 and     were co-

4    managers of the holding company. The purchase price of the Red Lion was $10,350,000.

5           30.    The buyers made a down payment of $5,000,000. According to bank records,

6    deposited 90% of these funds into escrow, using funds amassed in Consolidated Accounts in his name.

7    The remaining $500,000 of the down payment came from 150 Hegenberger Capital's account in East

8    West Bank. This account had been pre-loaded with funds taken from other Consolidated Accounts,

9    including an account in the name of                 None of the funds used for the purchase of the Red

10 Lion Hotel came from              who received a 30% stake in the holding company.3

11          Purchase of the Country Inn Hotel (2015)

12          31.    As noted above, the closely-held company CP Capital Group, Inc. purchased the Country

13 Inn Hotel in Dixon, California in January 2015. Corporate documents showed                   owning 80% of

14 the stock in the company and serving as the CEO. The purchase price of the Country Inn Hotel was

15   $5,280,000.

16          32.    The buyers made a down payment of approximately $1,059,000. Although

17 received no ownership stake, he deposited a check in the amoUnt of$800,000 into escrow. $150,000

18 was drawn from Consolidated Accounts of                    , and another $50,000 came from a

19   Consolidated Account in the name of her son                  There was a shortfall in the amount the

20   buyers needed in escrow, and           wired $59,493.42 from her personal Bank of America account on

21   January 28,2015.   Consequently,          s capital contribution was approximately 11% of the purchase

22   price, and she received an 80% ownership stake in the holding company.

23
             3 In a declaration filed in 2019 in a civil action before the Alameda County Superior Court,
24   described further below,             stated she contributed "$1,500,000 to the capital of the Company (150
     Hegenberger Capital LLC)." This statement is at odds with the bank records I have reviewed, which
25   show            making no financial contribution to the purchase of the Red Lion Hotel.

     AFFIDAVIT OF FBI SA STEVE COFFIN                    10
              Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 13 of 35




 1            Purchase of the Napa Vineyard (2015)

2             33.    As noted above, the           obtained a property in Napa containing a vineyard and a

,3   house licensed to serve as a bed & breakfast hotel. 4 They took title to the property in their own names in

4    November 2015. The purchase price of the real estate was $2,280,000.

 5            34.    The down payment on the property was in the amount of $1,794,173. Of that amount,

 6 just under 12% was deposited into escrow from accounts owned by the                  The remaining

.7 $1,586,000 was wired into escrow by                      I have not discovered evidence that    received an

 8   ownership stake or a note in exchange for his capital contribution.

 9            Evidence that         Was a Straw Buyer

10            35.    Based on the nature of the above transactions and other evidence I have reviewed in this

11 case, there is probable cause to believe that            is a straw holder of funds and a straw purchaser of

12 these properties. There are several pieces of evidence that support this conclusion. First, there is no

13   evidence that these transactions involved bona fide payments to            that she earned in return for her

14   services or other work. Though            conceivably could earn some ownership share in the properties

15 by orchestrating the purchase and loan transactions or managing the properties herself, her ownership

16   stake in each vastly exceeds what, in my training and experience, would be a reasonable amount for an

17 individual being granted an ownership stake in real estate as compensation for management services.

18   Second,           did not report these payments or the ownership stakes that she received in these

19 properties as earnings on her tax returns or elsewhere. The ownership stakes she received in the four

20   properties vastly exceeded the income reported on her and her husband's tax returns in this time period.

21   Third,          runs a tour business, and the earnings from that tour business are not large, and are

22   accounted for in other payments made the bank accounts of the business. In my experience, it is

23   unlikely the fund transfers from China are to compensate her for her work in this business. Fourth, I

24
            4 The hotel was formerly known as the Brookside Vineyard Bed & Breakfast. Although
25   renovated the property, it is not currently an operational hotel.

     AFFIDA VIT OF FBI SA STEVE COFFIN                     11
             Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 14 of 35




1 know from my experience and from other agents that many wealthy individuals in China are known to

2    use straw buyers to move and/or hide assets in the United States. These transactions often involve the

3    kinds of complex nominee schemes observed in this case. Fifth, the source of the funds includes many

4    different individuals, who, for the reasons explained below, appear to be nominees themselves,

5    consolidating funds in individual accounts, and are each unlikely to have genuinely been paying

6    for anything.

7           36.      It is conceivable, as discussed elsewhere in this affidavit, that some of the funds she

8 received from China were actually loans from individuals in China. Based on my review of the financial

9 records, which show limited repayments, this appears to be a small share of the funds. But in any event,

10   for reasons discussed below, even if some of the funds were bona fide loans as opposed to funds

11 provided to            so she could act as a straw purchaser,             nonetheless lied to the financial

12   institutions in receiving the loans discussed below, as she did not disclose these loans other than the

13   "family" loans discovered by the underwriter in connection with the Shree Ganeshai Hotel refinance.

14           Overview ofthe Fraud in the Securing of Refinance Loans by

15           37.     None of the four properties acquired in 2013 and 2015 were purchased outright. East

16   West Bank granted a mortgage loan on the Shree Ganeshai Hotel, while the former owners of the other

17 properties provided financing in the form of "seller-carryback"       loans. Between 2015 and 2018, all of

18 these loans would be paid off and new "refinance" loans would be obtained. The providers of these

19 refinance loans were federally insured financial institutions.

20           38.     According to the loan application documents,                 was the representative of the

21   owners for each of the four refinance loans. She signed the loan applications and provided the

22   documentation required by the lenders' underwriters.        In some cases,           personally benefited from

23   the refinance loans and deposited proceeds in her own bank accounts.

24           39.     There is probable cause to believe that, in at least three of the four loan applications,

25            made false statements. The three involved each of the three hotels, in which the borrowers were

     AFFIDAVIT OF FBI SA STEVE COFFIN                       12
              Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 15 of 35




1 the closely held companies rather than an individual owner. For these three loan applications,

2    held herself out as a personal guarantor of each of the loans - essentially promising to continue paying

3 the mortgages if the closely held companies failed to do so. In each of these instances,               provided

4    information to the lenders that grossly inflated her net worth, thereby making it seem like her personal

5    guarantee was a valuable safeguard for the lenders. In each case,             was a straw owner of the

6    companies, and her personal guarantee was actually worth little.5

7             Personal Guarantee of the Red Lion Hotel Refinance (2015)

 8            40.    When 150 Hegenberger Capital purchased the Red Lion Hotel in 2013, the original

9    owner provided a seller-carryback loan for $5,500,000. According to terms of the note for this loan, the

10   debt had to be paid in full by August 2015. As a consequence, the owners of 150 Hegenberger Capital

11 needed to refinance the loan before the debt came due.

12            41.    On July 30, 2015, 150 Hegenberger Capital refinanced its mortgage with a loan from East

13 West Bank. East West Bank is a federally insured financial institution regulated by the Federal Deposit

14 Insurance Corporation. At the time of the refinance, corporate documents given to the escrow company

15   showed            continued to be a 30% owner of the holding company, but                  divided his

16 majority position between himself, his son                  , and his brother          . All of the    family

17 were Chinese nationals.

18            42.    The owners of 150 Hegenberger Capital sought a loan of $5,800,000. In evaluating their

19   loan application, the underwriters for the bank noted all of the owners were willing to personally

20   guarantee payment of the loan. The underwriters put special significance in             s guarantee, as she

21

22
             5         also refinanced the Napa property. She obtained a loan from Stearns Lending in
23   November 2018 and pulled $679,000 out of the property's equity. (The funds were deposited into
              s personal bank account.) This refinance loan did not involve a personal guarantee by
24   Instead the loan was secured entirely by the remaining equity in the Napa property. Since          was
     the straw buyer of the Napa property - only contributing -12% of the purchase funds, despite being the
25   paper owner of the property - there is some evidence that this loan was obtained in a fraudulent manner.

     AFFlDA VIT OF FBI SA STEVE COFFIN                    13
            Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 16 of 35




1 was the only co-owner residing in the United States. The underwriters noted               claimed a net

2    worth of$6.7 mitlion, excluding her alleged $2.1 million interest in the Red Lion Hotel.

3           43.             provided the bank with detailed information about her claimed assets, including

4    the Shree Ganeshai Hotel and the Country Inn Hotel. She claimed to own 100% of Morning Sun Capital

5 - the owner of the Shree Ganeshai Hotel- and 80% of CP Capital- the owner of the Country Inn Hotel.

6    The net value of her share in these two properties was valued at $1,044,843 and $2,304,000,

7    respectively. Therefore, approximately half of            net worth was based in properties which she

 8   claimed to own, but in which she had invested almost nothing. There was no indication East West Bank

 9   was aware their most important guarantor was a straw buyer of the properties used to establish she was a

10 viable personal guarantor on the loan.

11          44.              signed a Commercial Guaranty on June 18,2015.      The Commercial Guaranty

12 contractually bound her personal guarantee to East West Bank. The document noted, "all such financial

13   information which currently has been ... provided to Lender is and will be true and correct in all

14 material respects and fairly present Guarantor's financial condition as of the dates the financial

15   information is provided."

16          45.     With         s Commercial Guaranty and financial statements in hand, the underwriters

17   approved the loan. East West Bank wired the proceeds of the refinance loan - $5,468,626.50 - to the

18   escrow company on July 30, 2015.

19          Personal Guarantee of the Country Inn Hotel Refinance (2016)

20          46.     When CP Capital Group purchased the Country Inn Hotel in 2015, the original owner

21   provided a seller-carryback loan of $4,280,000. AC,cording to tenns of the note for this loan, the debt

22   had to be paid in full by July 2017. As a consequence, the owners of CP Capital Group needed to

23   refinance the loan before the debt came due.

24           47.    On or about April 4, 2016, the owners of CP Capital Group chose to refinance their

25   mortgage with a loan from Meriwest Credit Union, Meriwest Credit Union is a federally insured

     AFFIDA VIT OF FBI SA STEVE COFFIN                   14
             Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 17 of 35




1 financial institution regulated by the National Credit Union Administration.       At the time, documents

2    provided to the lender showed           as the 78.5% owner of CP Capital Group. The other listed

3    owners were all Chinese nationals, including

4            48.    As with the refinance loan for the Red Lion Hotel,              personal guarantee seemed

5    to be an important reason for Meriwest Credit Union's decision to approve the loan. The underwriters

6    specifically referred to a personal financial statement provided by           that stated she had a net

7    worth of$12.5 to $14.5 million. (Note the almost doubling of her stated net assets from the Red Lion

8    refinance application around a year earlier.)

9            49.    In addition to claiming financial strength from her ownership interest in the Red Lion

10   Hotel and the Country Inn Hotel,            also noted her ownership of the property in Napa in the loan

11   application to Meriwest Credit Union. (Tbe Napa property had not been acquired yet at the time of the

12 refinance of the Red Lion Hotel in 2015.) In a "Schedule of Real Estate Owned" - signed by

13   she stated the Napa property had no mortgage and was producing $6,500 in monthly rent. There is

14   probable cause to believe that neither of these statements was true, as the property was encumbered by a

15   $500,000 seller carryback loan and was producing no income, according to               s own tax and

16 banking records.

17           50.    The credit union's underwriters focused on             s role as a guarantor and her

18   extensive real estate holdings. While acknowledging             had only 30% of the Red Lion Hotel, they

19   noted          had provided an operating agreement for the Red Lion Hotel showing executive

20   management was vested in her.

21           51.    Meriwest Credit Union's loan committee approved the loan on July 25,2016.          The credit
                            I
22   union wired the proceeds of the refinance loan - $2,700,000 - to the escrow company on August 9,

23   2016.

24           52.     Meriwest Credit Union required CP Capital to provide updated financial information on

25   an annual basis. Much of the credit union's 2017 review focused on                 financial condition and

     AFFIDA VIT OF FBI SA STEVE COFFIN                     15
              Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 18 of 35




1 her worth as a guarantor. The underwriter was overall impressed with the financial picture. He noted

2             had improved her cash position and reduced her liabilities. He based this finding on the updated

3    financials provided by

4             53.             s updated personal financial statement contained a falsehood improving her

5    credibility as a guarantor.   The most noticeable change to her statement was the assertion that

6    had sold the Shree Ganeshai Hotel, thereby unlocking the capital in this asset and improving her cash

7    position. In reality, there is no indication        - or Morning Sun Capital-    sold the property. No

8    change of ownership was recorded with the San Francisco Assessor-Recorder.        Likewise, there was no

9    indication in         s federal tax return or Morning Sun Capital's Schedule K-l that she sold her

                                        6
10   interest in the holding company.

11            54.    In her 2017 Personal Financial Statement,           continued to claim property for which

12   she was essentially a straw buyer. She asserted the value of her share of the Red Lion Hotel, the

13   Country Inn Hotel, and the Napa property amounted to almost $10 million. With this information in

14 hand, Meriwest Credit Union's annual credit review found the financial condition of the loan remained

15   sound.

16            Personal Guarantee of the Shree Ganeshai Hotel Refinance (2017)

17            55.    When Morning Sun Capital purchased the Shree Ganeshai Hotel in 2013, East West Bank

18 provided a mortgage loan of $680,000. In 2017, Morning Sun Capital refinanced the loan with East

19   West Bank. The amount of the new loan was $1,150,000.

20

21

22

23            6 While          s Personal Financial Statement contained a material falsehood having the effect
     of inflating her liquidity, her liquidity was actually improved by cash infusion. While she received no
24   cash from the sale of the Shree Ganeshai Hotel, one of the bank accounts under her control received
     over $900,000 in wires from China during 2017. This account was in the name of CP Capital Group,
25   but the incoming wires had no apparent connection to the operation of the Country Inn Hotel.

     AFFlDA VIT OF FBI SA STEVE COFFIN                     16
            Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 19 of 35




1           56.             again signed a Commercial Guaranty promising to be personally liable for the

2    loan if Morning Sun Capital defaulted. She also provided an updated personal financial statement, dated

3    January 10,2017, with the loan application.

4           57.               financial statement inflated her net worth, thereby over-valuing her role as a

5    guarantor. She claimed the Napa property was owned "free and clear" despite the existence ofthe

6    seller-carryback loan. She also claimed to have partnership interests in 150 Hegenberger Capital (33%),

7    CP Capital Group (79%), and Morning Sun Capital (97%), which did not reflect her true status as a

 8   straw buyer.          stated her interests in these prop~rties increased her net worth by over $6 million.

 9          58.      During the underwriting process, East West Bank discovered evidence that              had

10 undisclosed liabilities with Morning Sun Capital connected to the purchase of the Shree Ganeshai

11 Hotel.7 The underwriter apparently discovered               had purchased the property with money that was

12 not her own. After discussing the matter with               the underwriter reported that the funds used to

13 purchase the property came from "family members who reside overseas." The underwriter wrote,

14   "Borrower confirmed that there are no formal notes" memorializing the debt. Furthermore,                said

15   she had paid no interest on the family debt, and the family loans had not been amortized for tax

16 purposes. She identified the family members as "             " and "               - possibly referring to

17       and                who were owners of Consolidation Accounts who provided funding to Morning

18   Sun Capital in 2012 and 2013.

19             59.   To protect East West Bank's position,            agreed not to pay interest or principal on

20   the "family" loan until the bank's loan had been repaid in full. At the insistence of the bank,

21   signed a Business Loan Agreement which, in relevant part, stated, "Borrower-represents to Lender there

22

23           7 It is not entirely clear from the loan file how the underwriter discovered     received funds
     from others in China for the down payment. The underwriter wrote, "Company balance sheet on 2015
24   tax return shows (negative net worth) due to $1,039M personal loans from family members who reside
     overseas for the purchase of the subject property." The underwriter may have been referring to the 2015
     Schedule K-l for Morning Sun Capital, which alluded to total liabilities of$I,805,216.
25
     AFFlDA VIT OF FBI SA STEVE COFFIN                    17
              Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 20 of 35




 1 are no written notes for the $500,000 and $538,000 loans payable to other creditors and that these Other

2    Debts do not bear any interest or require periodic principal payments."            further promised not to

3    make any payments on these debts until the East West Bank loan had been paid in full.

4             60.   While           was forced to admit she borrowed the funds used for the down payment

 5   on the Shree Ganeshai Hotel, she still lied to the underwriter.           told the underwriter the funds

 6   came from family members. In my training and experience, I am aware underwriters evaluate borrowers

 7   using family funding to have a higher level of reliability than straw borrowers, who have no or little

 8 personal or family stake in a venture. Borrowers often protect assets purchased with family funds as

 9. dutifully as assets purchased with their own funds. Straw borrowers, who have used funds provided by

10 unrelated third parties, are a greater credit risk to banks.

11            61.   In this case, it is unlikely the funds were provided by family members of                 Prior

12 to the purchase of the Shree Ganeshai Hotel, the Morning Sun Capital bank account received two wires

13 directly from China, each worth $50,000. The wires were from individuals named                         and

14       . Checks were also deposited into the account from                                           and

15            These four, in turn, owned Consolidation Accounts that received numerous wires from China

16 from different individuals. For instance,                    s Consolidation Account was funded with five

17 wires from China, sent by five apparently unrelated individuals, each worth $50,000 or slightly less.

18 Two of the four benefactors of Morning Sun Capital-                 and              - were     year-old

19   students at the time of the transactions, making it unlikely that they owned the hundreds of thousands of

20   dollars they deposited into            account. Furthermore, according to Department of State visa

21   records, none of the owners of the Consolidated Accounts, supposedly family members of

22   listed         or her brother PENG or any other known members of their family as their American point

23   of contact on their visa applications, even though they were all visiting the Bay Area. In sum, there is

24   probable cause to believe that the funds did not come entirely (or at all) from family members of

25

     AFFIDAVIT OF FBI SA STEVE COFFIN                      18
              Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 21 of 35




1                 Instead, it seems more likely that             was a nominee involved in a complex financial

2    transaction in which she was a straw buyer acting on behalf of one or more other people in China.

3            62.       Based on the evidence obtained in the investigation, I believe probable cause exists to

4    find that               was a straw buyer of properties purchased with funds from China in 2013-2015; and,

5    that            used her nominee ownership to fraudulently obtain refinance loans for the hotel properties.

6            Other Allegations of Violations of Federal Criminal Law Raised in the Civil Action

7            63.       A recent legal development involving the Red Lion Hotel,       8   indicates

8    relationship with her financiers may be strained. On July 12,2019,                    filed a civil complaint with

9    the Alameda County Superior Court. With the complaint, she also submitted a signed declaration.

10           64.                  claimed in her declaration that the     family was committing immigration fraud.

11   She said the       family told her they invested in the Red Lion with the express purpose of gaining EB-5

12   (investor) visas for               and            , who were each given a 20% stake in the holding company

13 by                  .             claimed           and              were supposed to be working at the hotel to

14 be eligible for the EB-5 visas, but they did little more than occasionally show up and convert the hotel's

15 resources for personal use.                  alleged they generated inaccurate payroll and tax records to obtain

16   the visas.               claimed to have complained about this and other matters to                   which

17   caused the break in their relationship.

18            65.       In           s declaration, she also stated she had contributed $1.5 million to the purchase

19   of the Red Lion Hotel. This claim is not consistent with the bank records I have reviewed, which

20   showed         had provided $4.5 million of the $5 million down payment. (The remaining $500,000, as

21   noted above, was deposited into 150 Hegenberger Capital's bank account from three Consolidated

22   Accounts, none of which were owned by                   )

23

24           8 The Red Lion Hotel appears to have changed its name to the Oakland Airport Executive Hotel.
     This indicates the hotel may no longer be a Red Lion franchisee, but there is no indication from a search
25   of propeliy records that 150 Hegenberger Capital has sold the property.

     AFFIDAVIT OF FBI SA STEVE COFFIN                            19
             Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 22 of 35




1            Use of the Sites to be Searched and Probable Cause that Evidence Will Be Found There

2            66.       I am seeking to search the business office of the Red Lion Hotel, at 150 Hegenberger

3    Road in Oakland. The Red Lion Hotel was by far the most expensive ofthe properties acquired in the

4    complex fmancing scheme involving                 According to escrow and loan documents from 2015-16,

5                was the main "point of contact," "President," and "Managing Member" for the Red Lion

6    Hotel's holding company, and her place of business was listed as the office in the hotel. In addition,

7                used the office in the Red Lion Hotel as the business hub for other companies in her name. For

8    instance,            was the CEO of the International Cultural Exchange Corporation - apparently related

9    to her tour business - and filings with the California Secretary of State show its place of business as

10 Room 110 in the Red Lion Hotel.

11           67.       In order to further understand which locations inside the Red Lion Hotel would likely

12   contain the records sought by this search warrant application, an undercover special agent with the FBI

13 assisted me. The undercover employee (UCE) engaged in a ruse by approaching the hotel staff on July

14   30,2019, and inquiring into the possibility ofleasing a number of hotel rooms. While engaging with the

15   staff, the UCE noted the hotel's business offices were located off a corridor on the ground floor of the

16 building. One of the rooms was labeled "Executive Office" and another was designated as "Sales and

17   Catering." Aside from these offices, conference rooms and restrooms were also accessible from the

18   same corridor.

19           68.       According to          s pleadings in her recently filed civil action, the   family changed.

20   the locks on the office, altered passwords on electronic accounts, and fired the managers who worked

21   with             at the Red Lion Hotel. Prior to July 9, 2019,          claimed to have "deeply engaged in

22   the day-to-day management" of the Red Lion Hotel. She noted she had a specific focus on "marketing,

23   customer relations, and development."      She claimed to have executive authority over the manager and

24   assistant manager of the Hotel. According to              s declaration, the     family improperly terminated

25
     AFFIDAVIT OF FBI SA STEVE COFFIN                        20
               Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 23 of 35




1 her executive role over the Red Lion Hotel on July 9, 2019. The new managers promptly changed the

2    office locks, and took control of "all Hotel operations, systems, programs, and accounts."

3              69.     While              may no longer have access to the Red Lion Hotel, the records sought

4    should still exist.               , the lead defendant in the civil action, filed a declaration with the Alameda

5    County Superior Court dated July 19,2019.          In it, he wrote, "[t]he     Family has been advised that it is

6    under a duty to preserve and not modify all records and documents of the Company, electronic or

7    otherwise, and will comply with this instruction during the pendency of this action."

 8             70.     Based on these recent developments, it may be marginally less certain that the executive

 9   office and Room 110 of the Red Lion Hotel will contain                    s personal property, records, and other

10   items, as it was before               was barred from the premises. On the other hand,                     has stated

11 the records of the business will be preserved. In addition, in my experience, other relevant records not

12   specific to            are likely to be found in the business office of the Hotel. These would include

13   communications between participants in the complex financing of the scheme, including the                   ;

14   documents pertaining to the tru~ ownership of Red Lion Hotel or any of the bank accounts or other real

15 properties in which the           have an interest; records related to any actual work by                ,

16     , and             at the Red Lion Hotel; records relating to any EB-5 visa or visa frauds being perpetrated

17 by the                      or anyone else in connection with the property; and tax records regarding the

18 property,                or the    .

19             71.      The other site to be searched is             s residence.          has resided at

20                    in Mill Valley since 2002. In my training and experience, people generally retain

21   documentation involving personal real estate transactions - such as the acquisition of the Napa property

22   by              - in their home. At home, they also retain many other fOlms ofrecords, including but not

23   limited to electronic or physical address books showing familial relations, financial instruments such as

24   account statements, ledgers tracking ownership of personal or other assets, check books or other

25   transaction logs showing de facto control over bank accounts and payments to or from others, records or

     AFFIDAVIT OF FBI SA STEVE COFFIN                           21
             Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 24 of 35




1 correspondence that may show ownership or management of properties, records regarding loans or the

2    sale of properties, and records used to create tax returns. These records include both digital and paper

3    records. The digital records kept on home computers or other devices, in my experience, typically

4    include correspondence regarding personal finances, in addition to digital forms of any number of

5    fmancial records. Any such records would be evidence ofthe true ownership or control of the funds and

6 properties discussed above.

7           72.     Therefore, based on the information above, there is probable cause to believe that

8    evidence, fruits, and instrumentalities of the above-referenced violations, as described in Attachment B,

9    will be found within the          Residence and the Red Lion Hotel.

10   IV.    SEARCH AND SEIZURE OF ELECTRONIC EVIDENCE

11           73.    As described above and in Attachments AI-A2, and B, this Application seeks permission

12 to search for records that might be found on or in electronic storage media, in whatever form they are

13 found. Thus, the warrants applied for would authorize the seizure of electronic storage media or

14 potentially, the copying of electronically stored information, all under Rule 41(e)(2)(B).

15           A.     Electronic Search and Seizure Protocol

16           74.    In executing the search warrant, law enforcement agents will comply with the Northem

17 District of Califomia's Protocol for Searching Devices or Media that Store Data Electronically, as set

18 fmih in Attachment C.

19           B.      Background on Basis and Nature of Searching Electronic Evidence

20           75.     Based on the knowledge, training, and experience of other agents about computer

21   forensics and electronic evidence, I know of the following background providing the basis and

22    describing the nature of searching electronic evidence.

23           76.     Probable cause. There is probable cause to believe those records will be stored on that

24    computer or storage medium, for at least the following reasons:

25

      AFFIDAVIT OF FBI SA STEVE COFFIN                    22
            Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 25 of 35




1                  a.     Based on my knowledge, training, and experience, I know that computer files or

2          remnants of such files can be recovered months or even years after they have been downloaded

3          onto a storage medium, deleted, or viewed via the Internet. Electronic files downloaded to a

4          storage medium can be stored for years at little or no cost. Even when files have been deleted,

5          they can be recovered months or years later using forensic tools. This is so because when a

6          person "deletes" a file on a computer, the data contained in the file does not actually disappear;

7          rather, that data remains on the storage medium until it is overwritten by new data.

8                  b.      Therefore, deleted files, or remnants of deleted files, may reside in free space or

9          slack space-that is, in space on the storage medium that is not currently being used by an active

10         file- for long periods of time before they are overwritten. In addition, a computer's operating

11          system may also keep a record of deleted data in a "swap" or "recovery" file.

12                 c.      Wholly apart from user-generated files, computer storage media -- in particular,

13          internal hard drives -- contain electronic evidence of how that computer has been used, what it

14          has been used for, and who has used it. To give a few examples, this forensic evidence can take

15          the form of operating system configurations, artifacts from operating system or application

16          operation, file system data structures, and virtual memory "swap" or paging files. Computer

17          users typically do not erase or delete this evidence, because special software is typically required

18          for that task. However, it is technically possible to delete this information.

19                  d.     Similarly, files that have been viewed via the Internet are sometimes

20          automatically downloaded into a temporary Internet directory or "cache."

21          77.     Forensic evidence. As further described in Attachment B, this Application seeks

22   permission to locate not only computer files that might serve as direct evidence of the crimes described

23   on the warrant, but also for forensic electronic evidence that establishes how computers were used, the

24   purpose of their use, who used them, and when. There is probable cause to believe that this forensic

25   electronic evidence will be on any storage medium on or in the Subject Devices because:

     AFFIDAVIT OF FBI SA STEVE COFFIN                     23
           Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 26 of 35




1                  a.       Data on the storage medium can provide evidence of a file that was once on the

2          storage medium but has since been deleted or edited, or of a deleted portion of a file (such as a

3          paragraph that has been deleted from a word processing file). Virtual memory paging systems

4          can leave traces of information on the storage medium that show what tasks and processes were

5          recently active. Web browsers, e-mail programs, and chat programs store configuration

6          information on the storage medium that can reveal information such as online nicknames and

7          passwords. Operating systems can record additional information, such as the attachment of

8          peripherals, the attachment of USB flash storage devices or other external storage media, and the

9          times the computer was in use. Computer file systems can record information about the dates

10         files were created and the sequence in which they were created, although this information can

11         later be falsified.

12                 b.       Information stored within a computer and other electronic storage media may

13         provide crucial evidence of the "who, what, why, when, where, and how" of the criminal conduct

14         under investigation, thus enabling the United States to establish and prove each element or

15         alternatively, to exclude the innocent from further suspicion. For example, information stored

16         within a computer or storage media (e.g., registry information, communications, images and

17         movies, transactional information, records of session times and durations, internet history, and

18         anti-virus, spyware, and malware detection programs) can indicate who has used or controlled

19         the computer or storage media. This "user attribution" evidence is analogous to the search for

20         "indicia of occupancy" while executing a search warrant at a residence. As an additional

21         example, information within the computer may indicate the owner's motive and intent to commit

22         a crime (e.g., internet searches indicating criminal planning), or consciousness of guilt (e.g.,

23         running a "wiping" program to destroy evidence on the computer or password

24         protecting/encrypting   such evidence in an effort to conceal it from law enforcement).

25

     AFFIDA VrT OF FBI SA STEVE COFFIN                   24
           Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 27 of 35




1                 c.      A person with appropriate familiarity with how a computer works can, after

2          examining this forensic evidence in its proper context, draw conclusions about how computers

3          were used, the purpose of their use, who used them, and when.

4                 d.      The process of identifying the exact files, blocks, registry entries, logs, or other

5          forms of forensic evidence on a storage medium that are necessary to draw an accurate

6          conclusion is a dynamic process. While it is possible to specify in advance the records to be

7          sought, computer evidence is not always data that can be merely reviewed by a review team and

8          passed along to investigators.   Whether data stored on a computer is evidence may depend on

9          other information stored on the computer and the application of knowledge about how a

10         computer behaves. Therefore, contextual information necessary to understand other evidence

11         also falls within the scope of the warrant.

12                 e.      Further, in finding evidence of how a computer was used, the purpose of its use,

13         who used it, and when, sometimes it is necessary to establish that a particular thing is not present

14         on a storage medium. For example, the presence or absence of counter-forensic programs or

15         anti-virus programs (and associated data) may be relevant to establishing the user's intent.

16                 f.      I know that when an individual uses a computer to create, modify, delete,

17         transmit, download, or store records or information relating to a fraudulent scheme, the

18         individual's computer will generally serve both as an instrumentality for committing the crime,

19         and also as a storage medium for evidence of the crime. The computer is an instrumentality of

20         the crime because it is used as a means of committing the criminal offense. The computer is also

21         likely to be a storage medium for evidence of crime. From my training and experience, I believe

22         that a computer used to commit a crime of this type may contain: data that is evidence of how the

23         computer was used; data that was sent or received; notes as to how the criminal conduct was

24         achieved; records of Internet discussions about the crime; and other records that indicate the

25         nature of the offense.

     AFFIDA VIT OF FBi SA STEVE COFFIN                   25
             Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 28 of 35




1           78.     Nature of examination. Based on the foregoing, and consistent with Rule 41 (e)(2)(B), the

2    warrants I am applying for would permit seizing, imaging, or otherwise copying storage media that

3    reasonably appear to contain some or all ofthe evidence described in the warrant, and would authorize a

4    later review of the media or information consistent with the warrant. The later review may require

5    techniques, including but not limited to computer-assisted scans of the entire medium, that might expose

6 many parts of a hard drive to human inspection in order to determine whether it is evidence described by

7    the warrant.

8 V.        CONCLUSION

9           79.     Based on the infonnation above, there is probable cause to believe the locations described

10 in Attachments     AI-A2 contain evidence, fruits, and instrumentalities of violations of 18 U.S.C.

11   §§ 37111349 (Conspiracy), 1014 (False Statement to a Bank), 1343 (Wire Fraud), 1344 (Bank Fraud),

12   1546 (Visa Fraud), 195611957 (Money Laundering), and 26 U.S.C. § 7201 (Tax Evasion), as described

13 in Attachment     B. As described in Attachment    C, the execution of the warrants will be conducted in

14   accordance with the Northern District of California's Protocol for Searching Devices or Media t~at Store

15 Data Electronically.

16 VI.       REQUEST FOR SEALING

17           80.'   The FBI is engaged in an ongoing investigation into fraudulent conduct by

18 PENG, and related parties. I believe that prematurely revealing the existence of this criminal

19 investigation may jeopardize the ongoing investigation by giving these individuals an opportunity to

20   destroy or tamper with evidence, interfere with or intimidate potential witnesses, and to otherwise thwart

21   the efforts of law enforcement.

22

23   II

24

25   II

     AFFIDA VIT OF FBI SA STEVE COFFIN                   26
             Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 29 of 35




1            81.    Therefore, I request that this Application and Affidavit, the Warrants, and any

2    accompanying order(s) be filed under seal until further order of the Court, except that working copies

3    should be made available to the United States Attorney's Office or the FBI.

4            I declare under penalty of perjury that the above is true and correct to the best of my knowledge

5    and belief.

6

7                                                          Special Agent
                                                           Federal Bureau ofInvestigation
 8

 9   Sworn to and subscribed before me

10 this 2. ~ f1.ctayof September 2019.

11

12   THE HONORABLE JO     C. SPERO
     CHIEF UNITED  tTES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

      AFFIDAVIT OF FBI SA STEVE COFFIN                     27
             Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 30 of 35




1                                              ATTACHMENT Al

2               PROPERTY TO BE SEARCHED -RESIDENCE                     OF

3           The residence of                        is described as a multi-level single family home located on

4    a winding residential street with the address of                           Mill Valley, California. The

5 driveway and garage are at street level, while the main home sits on a lower hillside so the most visible

6 part of the house from the street is the roof. The house is further described as having a wooden exterior,

7 with a wooden fence alongside the street, and the roof has solar panels installed on it. There appears to

8 be an office or mother-in-law unit under the garage, which is included in the residence. On the street,

9 there is a mailbox with the number "       " on the front, and fire hydrant is near the driveway.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
            Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 31 of 35




1
                                              ATTACHMENT A2
2
          PROPERTY TO BE SEARCHED - BUSINESS OFFICE IN THE OAKLAND AIRPORT
3                  EXECUTIVE HOTEL, FORMERLY THE RED LION HOTEL

4           The business office of the Oakland Airport Executive Hotel, formerly the Red Lion Hotel, is

5 described as the offices of the hotel at 150 Hegenberger Road, Oakland, to include: a) the room

6 designated as "110", b) the room designated as the "Executive Office," and adjoining areas where there

7    are doorways, including communicating doors between suites, allowing unimpeded access from one

 8 office to another. The hotel is further described as a hotel with six floors, approximately 189 rooms,
     -
 9 with meeting spaces, a restaurant, a business center, a fitness center, and a pool. The hotel has signs by

10 the street and over the entrance t6 the lobby indicating a name change to the Oakland Airport Executive

11 Hotel.

12

13

14

15

16

17

18

19

20

21

22

23

24

25
            Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 32 of 35




1
                                               ATTACHMENTB
2
                                             ITEMS TO BE SEIZED
3
            The following items to be seized in whatever form (including electronic) found at the Property to
4
     be Searched described in Attachment A, including any digital devices, for evidence, fruits or
5
     instrumentalities of violations of 18 U.S.C. §§ 371/1349 (Conspiracy), 1014 (False Statement to a
6
     Bank), 1343 (Wire Fraud), 1344 (Bank Fraud), 1546 (Visa Fraud), 1956/1957 (Money Laundering), and
7
     26 U.S.C. § 7201 (Tax Evasion), for the period January 1,2012 to the present, These records and
8
     materials are more specifically described as follows:
9
                1. Contracts, agreements, communications, and other records relating to control, including
10
                    ownership or management; purchase, sale, other disposition; financial status including
11
                    revenues, losses, loans, loan payments, or distribution of proceeds or losses from the
12
                    following properties, collectively the "Subject Properties":
13
                        a. The hotellocaied at 64-68 6th Street, San Francisco, California, also known as the
14
                             Shree Ganeshai Hotel;
15
                        b. The hotel located at 150 Hegenberger Road, Oakland, California, also known as
16
                             the Red Lion Hotel, and the Oakland Airport Executive Hotel;
17
                        c. The hotel located at 155 Dorset Drive, Dixon, California, also known as the
18
                             ComfOli Inn & Suites, and the Country Inn & Suites; and
19
                        d. The house and vineyard at 3198 Redwood Road, Napa, California.
20
                2. Records relating in any way to the following entities:
21
                        a. Morning Sun Capital LLC;
22
                        b.   150 Hegenberger Capital;
23
                        c. CP Capital Group, Inc;
24

25
     Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 33 of 35




1      3. Records of personal or business financial statements, including any underlying

2          documents and correspondence, for the following individuals (hereinafter the "Subject

3          Individuals"):

4              a.

5              b.

6              c.

7              d.

8              e.

9              f.

10             g.

11             h.            ;

12             1.


13             J.

14             k.                 or

15             1.   Xuehua ("Ed") PENG.

16     4. Records relating to business or personal relationships, including contracts, agreements,

17         photographs and communications, between or among owners of bank accounts that were

18         used to fund purchases of the Subject Properties and the paper owners of the Subject

19         Properties, including but not limited to the Subject Individuals.

20      5. Correspondence, photos, or document_$, including policy records, or diplomas, showing:

21             a.   Ownership of a Met Life insurance policy, or

22             b. Attendance at The                School.

23      6. Records relating to travel, visa applications, or any other entry or immigration status
                                               I

24         applications into the United States for any of the Subject Individuals.

25
     Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 34 of 35




1      7. Records involving communication between                              and Xuehua "Ed" PENG

2         and any individuals in the People's Republic of China relevant to financial transactions.

3      8. Records relating to familial relationships involving                   or Xuehua "Ed"

4         PENG.

5      9. Records involving communication by or with representatives of the People's Republic of

6         China, the PRC Communist Party, or state and local government officials in the PRC.

7      10. Records used or related to tax preparation or filing, including correspondence about

8         income, expenses, deductions, or taxes with preparers or others, W-2s, K-ls, 1099s, draft

9          and filed personal tax returns, and draft and filed corporate tax returns.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
            Case 4:19-cr-00589-HSG Document 12-3 Filed 10/04/19 Page 35 of 35




1                                              ATTACHMENT C

2      UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA
     PROTOCOL FOR SEARCHING DEVICES OR MEDIA THAT STORE DATA ELECTRONICALLY
3
          1. In executing this warrant, the government will begin by ascertaining whether all or part of a
4 search of a device or media that stores data electronically ("the device") reasonably can be completed at
  the location listed in the warrant ("the site") within a reasonable time. If the search reasonably can be
5 completed on site, the government will remove the device from the site only if removal is necessary to
  preserve evidence, or if the item is contraband, a forfeitable instrumentality ofthe crime, or the fruit of a
6 cnme.

7           2. If the government determines that a search reasonably cannot be completed on site within a
   reasonable time period, the government must determine whether all or part of the authorized search can
 8 be completed by making a mirror image of, or in some other manner duplicating, the contents of the
   device and then conducting the forensic review of the mirror image or duplication off site. The
 9 government will complete a forensic review of that mirror image within 120 days of the execution of the
   search warrant.
10
            3.      In a circumstance where the government determines that a mirror image of the contents
11 of a device cannot be created on site in a reasonable time, the government may seize and retain that
   device for 60 days in order to make a mirror image of the contents of the device.
12
            4.      When the government removes a device from the searched premises it may also remove
13 any equipment or documents ("related equipment or documents") that reasonably appear to be necessary
   to create a mirror image of the contents of the device or conduct an off-site forensic review of a device.
14
            5.      When the government removes a device or related equipment or documents from the site
15 in order to create a mirror image of the device's contents or to conduct an off-site forensic review of the
    device, ~he government must file a return with a magistrate judge that identifies with particularity the
16 removed device or related equipment or documents within 14 calendar days of the execution of the
    search warrant.
17
            6.      Within a reasonable period of time, but not to exceed 60 calendar days after completing
18 the forensic review of the device or image, the government must use reasonable efforts to return, delete,
    or destroy any data outside the scope of the warrant unless the government is otherwise permitted by law
19 to retain such data.

20          7.      The time periods set forth in this protocol may be extended by court order for good cause.

21            8.    In the forensic review of any device or image under this warrant the government must
     make reasonable efforts to use methods and procedures that will locate and expose those categories of
22   files, documents, or other electronically-stored information that are identified with particularity in the
     warrant, while minimizing exposure or examination of irrelevant, privileged, or confidential files to the
23   extent reasonably practicable.

24          9.     For the purposes of this search protocol, the phrase "to preserve evidence" is meant to
     encompass reasonable measures to ensure the integrity of information responsive to the warrant and the
25   methods used to locate same.
